In a proceeding against an infant pursuant to the Children’s Court Act of the State of New York, the infant appeals from a judgment of the Children’s Court, Rockland County, rendered June 8, 1961, after a hearing, which adjudicated him to be a juvenile delinquent by reason of his violation of section 555 of the Penal Law, relating to malicious telephone calls. Judgment reversed on the law and the facts, and petition dismissed. The allegations of the petition were neither established by a preponderance of evidence nor in accordance with the customary rules of evidence (cf. People v. Lewis, 260 N. Y. 171, cert, denied, 289 U. S. 709). Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.